Exhibit 10.98

Worldspan Technologies Inc.
300 Galleria Parkway, N.W.
Atlanta, Georgia 30339
June 26, 2006

PERSONAL AND CONFIDENTIAL

Mr. David A. Lauderdale
Chief Technology Officer and
Senior Vice President Worldwide Technical Operations
c/o Worldspan, L.P.
300 Galleria Parkway, NW
Atlanta, Georgia  30339

Re:          Change of Control Bonus Amendment

Dear David:

Reference is made herein to the Employment Agreement (the “Agreement”), dated
August 29, 2003, among Worldspan Technologies Inc. (formerly known as Travel
Transaction Processing Corporation) (“Holding”), Worldspan, L.P. (the “Company”
and collectively with Holdings, as the “Companies”) and you (the “Executive”). 
Pursuant to the terms of this letter agreement, Holding, the Company, and the
Executive agree to amend the provisions of the Agreement, effective as of June
26, 2006, as set forth below.  Unless otherwise defined herein, any capitalized
terms shall have the meanings as defined in the Agreement.

The Company recognizes that the possibility of a Change of Control of Holding
exists from time to time and that such possibility, and the uncertainty,
instability and questions raised may result in the premature departure or
significant distraction of key employees, such as yourself.  You are a valued
officer of the Company, and the Company’s Board of Directors (the “Board”) wants
you to remain with the Company and continue to provide leadership until any such
transaction has been completed and to aid in the transition process of the
Company to any such successor.  More importantly, we believe that your active
participation in the Change of Control process could have a substantial impact
on the success of any such transaction.

Therefore, upon a Change of Control, provided that either you remain an employee
of the successor during a transition period or that your employment is
terminated by the successor without Cause during such transition period, you
will receive a bonus as more fully described below.  This Change of Control
Bonus Amendment (this “Amendment”) sets forth the terms under which you will
receive such bonus.


--------------------------------------------------------------------------------




 

This Amendment will remain in effect until June 30, 2008.  Notwithstanding the
foregoing, if a Change of Control shall have occurred on or before June 30,
2008, then, this Amendment shall expire immediately following the payment of the
Change of Control Bonus.

If a Change of Control does not occur on or before June 30, 2008, this Amendment
will terminate and will not be continued unless expressly agreed to in writing
by you and the Company.

For purposes of this Amendment, Base Salary shall mean the annual base salary
paid to you immediately prior to the Change of Control.

Section 3 of the Agreement is hereby amended to add the following provision:

“3. (c) Change of Control Bonus

Upon a Change of Control, the Executive shall receive a bonus of 2.5 times the
Executive’s Base Salary (the “Change of Control Bonus”), provided that the
Executive remains in the employ of the Companies or any successor to the
business of the Companies for a period of six months following the Change of
Control.  Notwithstanding the foregoing, if, prior to the date which is six
months after the Change of Control (but after a Change of Control has occurred),
(a) the Executive’s employment with the successor to the Companies is terminated
by the Companies or any successor to the business of the Companies without Cause
or (b) the Executive terminates his employment with the Companies or any
successor to the business of the Companies for Good Reason, then the Executive
shall immediately receive the Change of Control Bonus.  If the Executive’s
employment with the Companies or any successor to the Companies is terminated
for any reason except as set forth in the prior sentence, prior to the date
which is six months after a Change of Control, the Executive shall forfeit any
entitlement to receive the Change of Control Bonus.  The Executive shall receive
a lump sum payment of the Change of Control Bonus within 7 business days
following satisfaction of the terms set forth above.”

Neither the Company or Holding or their stockholders are under any obligation,
express or implied, by virtue of this Amendment or otherwise, to enter into any
transaction at any time.

Except as otherwise provided in this Amendment, the terms of the Agreement shall
remain in full force and effect.

Please indicate your agreement with the foregoing by signing both copies of this
Amendment where indicated below and returning one fully executed copy to Jeff
Smith, the Company’s General Counsel.  This letter will then become an agreement
between you and the Company.

We want to thank you again for the outstanding contribution that you have made
to the success of the Company, and we look forward to your valuable assistance
in a successful Change of Control transaction.

2


--------------------------------------------------------------------------------




 

 

Sincerely yours,

 

 

 

 

 

 

 

 

WORLDSPAN, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Margaret K. Cassidy

 

 

 

 

Margaret K. Cassidy

 

 

 

 

Vice President, Associate General

 

 

 

 

Counsel and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WORLDSPAN TECHNOLOGIES INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Margaret K. Cassidy

 

 

 

 

Margaret K. Cassidy

 

 

 

 

Vice President, Associate General

 

 

 

 

Counsel and Assistant Secretary

 

Accepted and Agreed to:

 

 

/s/ David A. Lauderdale

David A. Lauderdale

 

3


--------------------------------------------------------------------------------